                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 KEITH CLEVELAND,

                Plaintiff,

                       v.                            CAUSE NO. 3:20-CV-9-JD-MGG

 DOC, et al.,

                Defendants.

                                  OPINION AND ORDER

       Keith Cleveland, a prisoner without a lawyer, filed a complaint alleging that he

was retaliated against for suing Sgt. Gordon-Ball by having his cell shook down on

December 3, 2019, at the Indiana State Prison and having a false disciplinary charge

brought against him. He has sued five defendants: D.O.C., Warden Ron Neal, Deputy

Warden Buss, Sgt. Gordon-Ball, and Officer Hufford. “A document filed pro se is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless, pursuant to

28 U.S.C. § 1915A, the court must review the merits of a prisoner complaint and dismiss

it if the action is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune from such relief.

       On December 3, 2019, Sgt. Gordon-Ball shook down six of the thirty-three cells

on Cleveland’s range. Cleveland asked why she was the one searching his cell, and she

indicated that she was sent by “a higher up.” ECF 1 at 2. Cleveland believes this is a
reference to Warden Neal and Deputy Warden Buss. Sgt. Gordon-Ball entered

Cleveland’s cell with a dog, even though he asked her not to bring the dog in his cell

and told her that he is allergic to dogs. The shake-down concluded without any

contraband being found. However, two weeks later, Cleveland was charged with

possessing a brown leafy substance that was allegedly found by the dog. He was found

guilty and sanctioned with a loss of credit time and privileges.

       Cleveland believes the false charge was brought against him in retaliation for

filing a lawsuit against Sgt. Gordon-Ball. Cleveland lost earned credit time as a result of

the charge. Because a finding that the conduct report was fraudulent in this case would

undermine the prison disciplinary finding that he was guilty, he cannot proceed on this

claim until after the prison disciplinary proceeding is overturned or set aside. See

Edwards v. Balisok, 520 U.S. 641, 643 (1997).

       For these reasons, the court DISMISSES this case without prejudice to Keith

Cleveland’s right to refile if his disciplinary sanction is overturned or set aside.

       SO ORDERED on March 30, 2020

                                                        /s/JON E. DEGUILIO
                                                    JUDGE
                                                    UNITED STATES DISTRICT COURT




                                                2
